Case 5:19-cv-00075-RWS Document 74 Filed 12/20/19 Page 1 of 3 PageID #: 734




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                              TEXARKANA DIVISION

 JOE ANDREW SALAZAR,

        Plaintiff,

 v.

 AT&T MOBILITY LLC, SPRINT UNITED                   CIVIL ACTION NO. 5:19-CV-00075-RWS
 MANAGEMENT COMPANY, T-MOBILE
 USA INC., and CELLCO PARTNERSHIP                           JURY TRIAL DEMANDED
 d/b/a VERIZON WIRELESS, INC.,

        Defendants

        and

 HTC CORPORATION and HTC AMERICA,
 INC.,

        Intervenor-Defendants



                                NOTICE OF COMPLIANCE

       Defendants AT&T Mobility LLC, Sprint United Management Company, T-Mobile USA

Inc., and Cellco Partnership d/b/a Verizon Wireless, Inc. (collectively “Defendants”) and HTC

Corporation and HTC America, Inc. (collectively, the “Intervenors”) hereby notify the Court and

all parties of record that on December 19, 2019, Defendants and Intervenors served their Joint

Initial and Additional Disclosures via electronic mail in accordance with the Court’s Docket

Control Order [Dkt. 36] and Discovery Order [Dkt. 66].
Case 5:19-cv-00075-RWS Document 74 Filed 12/20/19 Page 2 of 3 PageID #: 735




Dated: December 20, 2019             Respectfully submitted,

                                     /s/ Fred I. Williams
                                     Fred I. Williams
                                     Texas Bar No. 00794855
                                     fwilliams@velaw.com
                                     VINSON & ELKINS LLP
                                     2801 Via Fortuna, Suite 100
                                     Austin, TX 78746
                                     512.542.8400 telephone
                                     512.542.8610 facsimile

                                     Todd E. Landis
                                     Texas Bar No. 24030226
                                     tlandis@velaw.com
                                     VINSON & ELKINS LLP
                                     2001 Ross Avenue, Suite 3700
                                     Dallas, TX 75201
                                     214.220.7700 telephone
                                     214.220.7716 facsimile

                                     Parker Hancock
                                     Texas Bar No. 24108256
                                     phancock@velaw.com
                                     VINSON & ELKINS LLP
                                     1001 Fannin Street, Suite 2500
                                     Houston, TX 77002-6760
                                     713.758.2153 telephone
                                     713.615-5140 facsimile

                                     Harry L. Gillam, Jr.
                                     Texas Bar No. 07921800
                                     gil@gillamsmithlaw.com
                                     GILLAM & SMITH, L.L.P.
                                     303 South Washington Avenue
                                     Marshall, TX 75670
                                     903.934.8450 telephone
                                     903.934.9257 facsimile

                                     Attorney for Defendants




                                    -2-
Case 5:19-cv-00075-RWS Document 74 Filed 12/20/19 Page 3 of 3 PageID #: 736




                                CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who are deemed to have consented to electronic
service are being served this 20th day of December, 2019, with a copy of this document via the
Court’s CM/ECF system per Local Rule CV-5(a)(3).

                                                /s/ Fred I. Williams
                                                Fred I. Williams




                                               -3-
